     Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.294 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION




MICHAEL TREMORE,
                                                                Case No. 1:18-cv-190
                Plaintiff,
                                                                Hon. Ray Kent
v.

JERRY BOS VENDING SERVICE, INC.,

                Defendant.
                                                 /

                                              OPINION

                Plaintiff Michael Tremore brought this action against defendant Jerry Bos Vending

Service, Inc., claiming that defendant violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq., by failing to pay plaintiff wages and overtime. This matter is now before the Court

on motions for summary judgment filed by plaintiff (ECF No. 27) and defendant (ECF No. 29).

                I.      Plaintiff=s claim

                Plaintiff set forth the following facts in his complaint. Defendant Jerry Bos

Vending, Inc. (“Bos Vending”) employed plaintiff in June 2016. Compl. (ECF No. 1, PageID.2).

“Tremore’s primary function was to fill vending machines and collect money at Bos Vending

accounts througout West Michigan.” Id. Tremore was initially paid hourly for his employment

as a route driver. Id. at PageID.3. He worked overtime in June 2016 and was paid overtime. Id.

On or about July 13, 2016, Bos Vending started to pay plaintiff a weekly salary of $800.00. Id.

Plaintiff was the only route driver paid a salary. Id. After July 13, 2016, plaintiff no longer received

overtime pay when he worked more than 40 hours per week and was improperly classified as an
    Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.295 Page 2 of 9



“exempt” employee from overtime. Id. Plaintiff was terminated on November 18, 2017. Id. at

PageID.4. 1 The gist of plaintiff’s claim is that defendant treated him as a salaried employee

exempt from overtime pay, when he was actually just an hourly employee. Plaintiff seeks

compensatory damages for wages, compensatory damages for unpaid overtime, liquidated

damages, attorney fees, and injunctive relief.

                 II.      Legal Standard for summary judgment

                 All defendants have moved for summary judgment.                       “The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).                   Rule 56 further

provides that a party asserting that a fact cannot be or is genuinely disputed must support the

assertion by:

        (A) citing to particular parts of materials in the record, including depositions,
        documents, electronically stored information, affidavits or declarations,
        stipulations (including those made for purposes of the motion only), admissions,
        interrogatory answers, or other materials; or

        (B) showing that the materials cited do not establish the absence or presence of a
        genuine dispute, or that an adverse party cannot produce admissible evidence to
        support the fact.

Fed. R. Civ. P. 56(c)(1).




1
  Plaintiff also alleged that he filed a complaint with the Wage & Hour Division of the State of Michigan, that
defendant tendered a check for the amount of disputed overtime, but that defendant later “revoked the overtime
payment.” Compl. at PageID.4. While plaintiff’s complaint implies that defendant acted unilaterally, the record
reflects that the proceeding at the Wage & Hour Division was a nullity because that agency never had jurisdiction of
plaintiff’s claim. See Letter from Mich. Dept. of Licensing and Regulatory Affairs (Jan. 5, 2018) (ECF No. 28-14)
(advising plaintiff that, “Based upon investigation of your complaint, it has been determined that the Michigan
Minimum Wage Law and its overtime provisions do not apply.”).

                                                         2
    Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.296 Page 3 of 9



               In Copeland v. Machulis, 57 F.3d 476 (6th Cir. 1995), the court set forth the parties=

burden of proof in a motion for summary judgment:

       The moving party bears the initial burden of establishing an absence of evidence to
       support the nonmoving party=s case. Once the moving party has met its burden of
       production, the nonmoving party cannot rest on its pleadings, but must present
       significant probative evidence in support of the complaint to defeat the motion for
       summary judgment. The mere existence of a scintilla of evidence to support
       plaintiff's position will be insufficient; there must be evidence on which the jury
       could reasonably find for the plaintiff.

Copeland, 57 F.3d at 478-79 (citations omitted).     AIn deciding a motion for summary judgment,

the court views the factual evidence and draws all reasonable inferences in favor of the nonmoving

party.@ McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

               III.   Discussion

               The FLSA requires employers to pay overtime wages to nonexempt employees who

work in excess of forty hours per week. 29 U.S.C. § 207(a)(1). The threshold question for the

Court is whether plaintiff was exempt from the overtime provisions of the FLSA. For that reason,

the Court will address defendant Bos Vending’s motion for summary judgment, in which it

contends that plaintiff was exempt from this requirement under the outside sales exemption, 29

U.S.C. § 213(a)(1), and the local delivery exemption, 29 U.S.C. § 213(b)(11).

               A.     Outside Sales Exemption

               The Sixth Circuit explained the outside sales exemption in Killion v. HeHE

Distributors, LLC, 761 F.3d 574 (6th Cir. 2014) stating as follows:

               In Christopher [v. Smithkline Beecham Corporation, 567 U.S. 142, 132
       S.Ct. at 2162-63 (2012)] the Supreme Court set out the relevant legal background
       as follows:


                                                 3
Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.297 Page 4 of 9



         The overtime compensation requirement [of the FLSA] does not
         apply with respect to all employees. See § 213. As relevant here, the
         statute exempts workers “employed . . . in the capacity of outside
         salesman.” § 213(a)(1).

         Congress did not define the term “outside salesman,” but it
         delegated authority to the [Department of Labor (DOL)] to issue
         regulations “from time to time” to “defin[e] and delimi[t]” the term.
         Ibid.

         The Court also set forth the background of three of the regulations issued
  by the DOL:

         Three of the DOL's regulations are directly relevant to this case: §§
         541.500, 541.501, and 541.503. We refer to these three regulations
         as the “general regulation,” the “sales regulation,” and the
         “promotion-work regulation,” respectively.

         The general regulation sets out the definition of the statutory term
         “employee employed in the capacity of outside salesman.” It defines
         the term to mean “any employee . . . [w]hose primary duty is . . .
         making sales within the meaning of [29 U.S.C. § 203(k) ]” and
         “[w]ho is customarily and regularly engaged away from the
         employer's place or places of business in performing such primary
         duty.” §§ 541.500(a)(1)-(2). The referenced statutory provision, 29
         U.S.C. § 203(k), states that “ ‘[s]ale’ or ‘sell’ includes any sale,
         exchange, contract to sell, consignment for sale, shipment for sale,
         or other disposition.” Thus, under the general regulation, an
         outside salesman is any employee whose primary duty is making
         any sale, exchange, contract to sell, consignment for sale, shipment
         for sale, or other disposition.

         The sales regulation restates the statutory definition of sale
         discussed above and clarifies that “[s]ales within the meaning of [29
         U.S.C. § 203(k)] include the transfer of title to tangible property,
         and in certain cases, of tangible and valuable evidences of intangible
         property.” 29 C.F.R. § 541.501(b).

         Finally, the promotion-work regulation identifies “[p]romotion
         work” as “one type of activity often performed by persons who make
         sales, which may or may not be exempt outside sales work,
         depending upon the circumstances under which it is performed.” §

                                           4
   Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.298 Page 5 of 9



              541.503(a). Promotion work that is “performed incidental to and in
              conjunction with an employee's own outside sales or solicitations is
              exempt work,” whereas promotion work that is “incidental to sales
              made, or to be made, by someone else is not exempt outside sales
              work.” Ibid.

(Footnotes omitted.)

              In addition to the regulations identified by the Supreme Court in
       Christopher, two other DOL regulations bear on the present case. The first is 29
       C.F.R. § 541.700, which instructs that

              [t]o qualify for exemption under this part, an employee's “primary
              duty” must be the performance of exempt work . . . . Determination
              of an employee's primary duty must be based on all the facts in a
              particular case, with the major emphasis on the character of the
              employee's job as a whole. Factors to consider when determining
              the primary duty of an employee include, but are not limited to, the
              relative importance of the exempt duties as compared with other
              types of duties; the amount of time spent performing exempt work;
              the employee's relative freedom from direct supervision; and the
              relationship between the employee's salary and the wages paid to
              other employees for the kind of nonexempt work performed by the
              employee.

       Id. § 541.700(a). “The amount of time spent performing exempt work can be a
       useful guide in determining whether exempt work is the primary duty of an
       employee.” Id. § 541.700(b).

              Also relevant to this case is 29 C.F.R. § 541.504, titled “Drivers who sell,”
       which both parties agree provides a close analogy to the considerations at issue.
       That regulation specifies as follows:

              (a) Drivers who deliver products and also sell such products may
              qualify as exempt outside sales employees only if the employee has
              a primary duty of making sales. In determining the primary duty of
              drivers who sell, work performed incidental to and in conjunction
              with the employee's own outside sales or solicitations, including
              loading, driving or delivering products, shall be regarded as exempt
              outside sales work.



                                                5
    Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.299 Page 6 of 9



                (b) Several factors should be considered in determining if a driver
                has a primary duty of making sales, including, but not limited to: a
                comparison of the driver's duties with those of other employees
                engaged as truck drivers and as salespersons; possession of a selling
                or solicitor's license when such license is required by law or
                ordinances; presence or absence of customary or contractual
                arrangements concerning amounts of products to be delivered;
                description of the employee's occupation in collective bargaining
                agreements; the employer's specifications as to qualifications for
                hiring; sales training; attendance at sales conferences; method of
                payment; and proportion of earnings directly attributable to sales.


        Id. § 541.504(a), (b). The Supreme Court has also instructed that “exemptions in
        the Fair Labor Standards Act are to be narrowly construed against the employers
        seeking to assert them.” Sandifer v. U.S. Steel Corp., -- U.S. --, 134 S.Ct. 870, 879
        n. 7, 187 L.Ed.2d 729 (2014) (internal quotation marks omitted).

Killion, 761 F.3d at 581-82.

                To paraphrase the relevant issue presented in Killion, “This case turns on two

questions: (1) do[es] the plaintiff[] make sales, and, (2) if so, is making sales [his] primary duty?”

Id. at 583.   Based on the record before the Court, there is no genuine issue of material fact with

respect to the first question.   In this regard, plaintiff admitted that his job included sales, stating

that he “was able to secure the new FedEx facility as a customer on my route.”           Tremore Aff.

(ECF No. 28-2, PageID.105).        However, a genuine issue of material fact exists with respect to

whether making sales was the primary duty of plaintiff and the other route drivers.

                The record reflects that defendant’s drivers were expected to deliver and sell goods.

In his affidavit, John Bos (an officer of Bos Vending) stated: that he manages a staff of 12 route

drivers to service over 600 locations in the West Michigan area; that route drivers are responsible

for taking orders from customers and fulfilling orders; that route drivers are encouraged to grow


                                                   6
    Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.300 Page 7 of 9



accounts on their respective routes; that it is the industry standard to pay route drivers on a

commission basis; that route drivers are compensated based upon what they produce; and, that

plaintiff was advised that he was being hired for a commission job..        Bos Aff. (ECF No. 33-1,

PageID.268-269).     After a few weeks of training, plaintiff did not believe that he could make

enough money driving the route on commission, and that “[t]he Company agreed to temporarily

pay [plaintiff] a salary, different than all other route drivers, and only until his training was

complete and he was confident in his ability to run the route efficiently.”       Id. Based on this

record, a question of fact exists as to whether plaintiff’s job was primarily that of a delivery driver

or a salesman working on commission.

               B.      Local delivery exemption

               Next, Bos Vending contends that plaintiff is also an exempt employee under the

local delivery exemption.    As one court explained:

       Section 213(b)(11) provides that the overtime provisions of the Act do not apply to
       “any employee employed as a driver or driver’s helper making local deliveries, who
       is compensated for such employment on the basis of trip rates, or other delivery
       payment plan, if the Secretary [of the Department of Labor] shall find that such
       plan has the general purpose and effect of reducing hours worked by such
       employees to, or below, the maximum workweek.” Significantly, the
       aforementioned finding by the Secretary is an “explicit prerequisite[] to
       exemption.” 29 C.F.R. § 551.1. The exemption cannot apply unless the employer
       files a petition with the Department of Labor for an exemption and the petition is
       granted. See 29 C.F.R. § 551.3 (“Any employer desiring to establish an exemption
       from the overtime pay requirements of the Act . . . under section 13(b)(11) may
       petition the Administrator, in writing.”); 29 C.F.R. § 551.6(b) (“If the
       Administrator determines that a petition meets all requirements . . . [then] the
       Administrator will make an appropriate finding to this effect, and notify the
       petitioner.”).




                                                  7
    Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.301 Page 8 of 9



Fernandez v. Kinray, Inc., No. 13CV04938LDHSMG, 2018 WL 1542665 at *6 (E.D.N.Y. March

28, 2018).     In Ferndandez, the court summarily rejected the defendant’s claim because “No such

petition was filed let alone granted in this case.” Id. This Court rejects Bos Vending’s claim

for the same reason.

                C.     Whether Tremore worked overtime and, if so, the amount of time

                Finally, both sides seek summary judgment on the issue of the amount of overtime

which plaintiff allegedly worked. In his affidavit, plaintiff stated that he accessed the “Google

Timeline” application on his cell phone to calculate how many hours he worked for Bos Vending

and compare that to how many hours he had been paid for working.                 Tremore Aff. at

PageID.105).     Plaintiff stated that he used Google Timeline data to file his complaint with

Michigan’s Wage & Hour Division, in which he claimed an hourly pay rate of $30.00 for 897

hours of overtime, for a total amount due to him of $26,910.00. Id.; Michigan Claim (ECF No.

28-10, PageID.153).     In reviewing the briefs, the Court notes that plaintiff’s discussion of the

Google Timeline methodology is not informative. In addition, the charts and maps (ECF Nos.

28-8 and 28-9) submitted to the Court consist of raw data with at most cursory explanations.

Nevertheless, viewing all of the evidence in the light most favorable to plaintiff, the Court

concludes that plaintiff has presented sufficient evidence on which a jury could reasonably find

that he worked more than 40 hours during some weeks.      Accordingly, a genuine issue of material

fact exists with respect to whether plaintiff worked some overtime and the amount of any such

overtime.




                                                 8
   Case 1:18-cv-00190-RSK ECF No. 37 filed 04/30/19 PageID.302 Page 9 of 9



             IV.    Conclusion

             For the reasons set forth above, the parties’ motions for summary judgment (ECF

Nos. 27 and 29) will be DENIED.


Dated: April 30, 2019                           /s/ RAY KENT
                                                Ray Kent
                                                United States Magistrate Judge




                                            9
